               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:20-CR-3067

vs.
                                                  TENTATIVE FINDINGS
DAVID BRADLEY,

                   Defendant.

      The Court has received the revised presentence investigation report in
this case. There are no motions for departure or variance. The defendant has
objected to the presentence report. Filing 63.


      IT IS ORDERED:


1.    The Court will consult and follow the Federal Sentencing Guidelines to
      the extent permitted and required by United States v. Booker, 543 U.S.
      220 (2005) and subsequent cases. In this regard, the Court gives notice
      that, unless otherwise ordered, it will:

      (a)   give the advisory Guidelines respectful consideration within the
            context of each individual case and will filter the Guidelines' advice
            through the 18 U.S.C. § 3553(a) factors, but will not afford the
            Guidelines any particular or "substantial" weight;

      (b)   resolve all factual disputes relevant to sentencing by the greater
            weight of the evidence and without the aid of a jury;
     (c)   impose upon the United States the burden of proof on all
           Guidelines enhancements;

     (d)   impose upon the defendant the burden of proof on all Guidelines
           mitigators;

     (e)   depart from the advisory Guidelines, if appropriate, using pre-
           Booker departure theory; and

     (f)   in cases where a departure using pre-Booker departure theory is
           not warranted, deviate or vary from the Guidelines when there is
           a principled reason justifying a sentence different than that called
           for by application of the advisory Guidelines, again without
           affording the Guidelines any particular or "substantial" weight.

2.   There are no motions that require resolution at sentencing. The
     defendant has objected to the presentence report. Filing 63. First, the
     defendant objects to the "prosecutor's version of the offense" for including
     a description of an alleged jail call the defendant made. It's not clear
     whether the defendant is objecting that the call wasn't made as
     described, or that it's not relevant. But in any event, the "prosecutor's
     version of the offense" is just that—the prosecutor's version—and there's
     no reason to believe the presentence report isn't accurately describing
     the government's contentions. The Court's practice is to let both parties
     make their arguments. And the presentence report goes on to explain
     why the alleged substance of that call wasn't included as relevant
     conduct for the offense—meaning that it had no effect on the Guidelines
     calculation. The Court's tentative finding is that the objection lacks
     merit—or, at least, that it's unnecessary to resolve.



                                     -2-
     The defendant also objects to several paragraphs of the defendant's
     criminal history. As before, the defendant doesn't explain the basis of the
     objections, so the Court doesn't know whether the defendant is disputing
     the accuracy or relevancy of the information. But the defendant didn't
     object to any paragraphs of the criminal history that actually assessed
     criminal points—so, again, the objection has no bearing on the
     Guidelines calculation. The Court will resolve this dispute at sentencing,
     to the extent that it proves necessary to do so. *The Court does note that
     there is a Fed. R. Crim. P. 11(c)(1)(C) plea agreement in this case that
     provides for a within-Guidelines sentence.

3.   Except to the extent, if any, that the Court has sustained an objection,
     granted a motion, or reserved an issue for later resolution in the
     preceding paragraph, the parties are notified that the Court's tentative
     findings are that the presentence report is correct in all respects.

4.   If any party wishes to challenge these tentative findings, that party
     shall, as soon as possible (but in any event no later than three (3)
     business days before sentencing) file with the Court and serve upon
     opposing counsel an objection challenging these tentative findings,
     supported by a brief as to the law and such evidentiary materials as are
     required, giving due regard to the local rules of practice governing the
     submission of evidentiary materials. If an evidentiary hearing is
     requested, such filings should include a statement describing why a
     hearing is necessary and how long such a hearing would take.

5.   Absent timely submission of the information required by the preceding
     paragraph, the Court's tentative findings may become final and the
     presentence report may be relied upon by the Court without more.


                                     -3-
6.   Unless otherwise ordered, any objection challenging these tentative
     findings shall be resolved at sentencing.

     Dated this 2nd day of June, 2021.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge




                                    -4-
